                   Case 19-31588-lkg        Doc 48                   Filed 10/14/20                               Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                                  )                 In Proceedings
                                                        )                 Under Chapter 13
LUCAS M. SEELY                                          )
                                                        )                 Case No. 19-31588
         Debtor.                                        )


                                                       ORDER

         The Trustee having filed and served a Notice of Final Cure Payment (Doc. #43) pursuant

to Bankruptcy Rule 3002.1(f) on Nationstar Mortgage LLC d/b/a Mr. Cooper (claim holder), the

holder of a claim on the debtor’s principal residence; the claim holder having filed a Response

agreeing with the Trustee’s Notice; the Court FINDS and ORDERS that the debtor has paid in

full the amount required to cure any default on the claim and that, as of the date of the last

payment due under the plan, the debtor is otherwise current on all payments consistent with §

1322(b)(5) of the Bankruptcy Code.

         Counsel for the moving party shall serve a copy of this Order by mail to all interested

parties who were not served electronically.


ENTERED: October 14, 2020
                                                          /s/ Laura K. Grandy
                                       _____________________________________________________________________________________________________________


                                        UNITED STATES BANKRUPTCY JUDGE/3
